Citation Nr: 0602300	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  97-07 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to December 
1946 and from August 1950 to June 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 decision by the RO in San Juan, 
Puerto Rico, which denied entitlement to a total rating for 
compensation purposes based on individual unemployability; 
and from a June 1999 decision which confirmed a 
noncompensable rating for bilateral hearing loss.

In November 1998, October 2001 and October 2004, the Board 
remanded the case for further development.  The case was 
subsequently returned to the Board.

In December 2005, the Board granted the veteran's motion to 
advance his appeal on its docket.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900 (2005).   


FINDINGS OF FACT

1.  The veteran has level III hearing loss in the right ear 
and level II hearing loss in the left ear.

2.  The veteran's service-connected disabilities are status 
post lumbar laminectomy, clinical left L5-S1 radiculopathy 
(rated 60 percent), residuals of a fracture of the right 
elbow (rated 50 percent), right hip bursitis (rated 10 
percent), conjunctivitis (rated 10 percent), and bilateral 
hearing loss (rated 0 percent).  His combined evaluation is 
80 percent.
 
3.  The veteran has occupational experience as an accountant.  
He is a college graduate.

4.  The veteran's service connected-disabilities do not 
preclude employment consistent with his education and 
occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 
(1998 & 2005).
 
2.  The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The December 1996 and July 1999 statements of the case, June 
2001, July 2002, May 2004 and September 2005 supplemental 
statements of the case, and June 2001, April 2002 and 
September 2005 letters, gave the veteran notice of the 
evidence necessary to substantiate his claims on appeal.  

The evidence development letters dated in June 2001, April 
2002, and November 2004 also advised the veteran of what 
evidence he was responsible for providing and what evidence 
VA would undertake to obtain.  The veteran was not explicitly 
told to submit all evidence in his possession.  The September 
2005 supplemental statement of the case, however contained 
the provisions of 38 C.F.R. § 3.159(b), noting that the 
veteran would be advised to submit relevant evidence in his 
possession.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  

Entitlement to a compensable rating for service-connected 
bilateral hearing loss

Records from the San Juan VA Medical Center dated from 1998 
to 2005 show treatment for health problems, including hearing 
loss.  A June 1999 notation shows the veteran was given 
hearing aids.  

In May 1999, the veteran underwent a VA audiology 
examination.  He described difficulty communicating in noisy 
and crowded environments.  Examination revealed puretone 
thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
30
60
55
60
51
LEFT
25
25


39

The level 3000 and 4000 Hertz scores in the left ear, were 
unavailable.  Speech recognition ability was 94 percent in 
the right ear, and 94 percent in the left ear.

In May 2002, the veteran was again afforded a VA audiology 
examination.  He complained of progressive hearing loss, 
tinnitus and dizzy spells since 1972.  Examination revealed 
puretone thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
35
70
75
70
63
LEFT
30
50
65
60
51
  
Speech recognition ability was 82 percent in the right ear 
and 88 percent in the left ear.

During an August 2003 VA audiology examination, the veteran 
reiterated his previous complaints.  Examination revealed 
puretone thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
40
65
60
70
59
LEFT
30
55
60
60
51
  
Speech recognition ability was 84 percent in the right ear 
and 84 percent in the left ear.

In a July 2004 statement the veteran asserted that his VA 
audiological examinations were conducted with the use of his 
hearings aids.  

A December 2004 VA audiology examination revealed puretone 
thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
50
65
60
70
61
LEFT
35
55
60
65
54

Speech recognition ability was 84 percent in the right ear 
and 84 percent in the left ear.

In September 2005, a VA clinical audiologist reported that 
she had reviewed the veteran's December 2004 examination 
report and that the evaluation was performed in a sound proof 
cabin with the use of over the ear headphones.  She related 
that patients were not permitted to use their personal 
hearing aids since the main purpose of the examination was to 
obtain pure unaided hearing thresholds.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 
(2005).  Separate diagnostic codes identify the various 
disabilities.

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for hearing 
impairment, effective June 10, 1999.  See 64 Fed. Reg. 
25,202-25,210 (May 11, 1999) (codified at 38 C.F.R. §§ 4.85-
4.86).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

Therefore, prior to June 10, 1999, the Board may apply only 
the previous version of the rating criteria.  As of June 10, 
1999, the Board will apply whichever version of the rating 
criteria is more favorable to the veteran.  In any event, the 
amended regulation is not more favorable to the veteran than 
the previous version.

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85.

Under the old regulations, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second.  VA Regulations - Title 38 Code 
of Federal Regulations Schedule for Rating Disabilities - 
Transmittal Sheet 23 (October 22, 1987).  See 52 Fed. Reg. 
44117-44122 (1987) and correction 52 Fed. Reg. 40439 (1987).  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic 
Codes 6100 to 6110 (1998).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations. The puretone threshold average is the sum of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I.  38 C.F.R. § 4.85 (2005).

The new regulations added the provisions of 38 C.F.R. § 4.86 
(2005), which provide that:

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

In this case, applying the results from the May 1999 VA 
examination to Table VI yields a Roman numeral value of I for 
both the right ear and the left ear; the results from the May 
2002 VA examination yield a Roman numeral value of IV for the 
right ear and II for the left ear; the results from the 
August 2003 VA examination yield a Roman numeral value of III 
for the right ear and II for the left ear; and lastly, the 
results from the December 2004 VA examination yield a Roman 
numeral value of III for the right ear and II for the left 
ear.  Applying these values to Table VII, the veteran's 
hearing loss is evaluated as zero percent disabling under the 
old and new rating criteria...  The veteran has not been 
found to have the exceptional patterns of hearing loss that 
would warrant application of 38 C.F.R. § 4.86.

Because none of the examinations have shown hearing loss that 
meets or approximates the criteria for a compensable 
evaluation, the preponderance of the evidence is against 
entitlement to a compensable disability rating for bilateral 
hearing loss.  38 C.F.R. §§ 4.3, 4.7, 4.21 (2005).

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2005).  In the absence of 
evidence that the hearing loss causes marked interference 
with employment or has required frequent periods of 
hospitalization, referral for consideration of an 
extraschedular rating is not warranted.  Shipwash v. Brown, 8 
Vet. App. 218 (1995).

The preponderance of the evidence is against the grant of a 
compensable rating for bilateral hearing loss.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

TDIU

The veteran contends that his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment consistent with his education and occupational 
experience.

TDIU may be granted where it is found that service-connected 
disorders prevent a veteran from securing and maintaining 
substantially gainful employment, provided that: if there is 
only one such disability, this disability shall be rated at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (2005).

The veteran's service-connected disabilities consist of 
status post lumbar laminectomy, clinical left L5-S1 
radiculopathy (rated 60 percent), residuals of a fracture of 
the right elbow (rated 50 percent), right hip bursitis (rated 
10 percent), conjunctivitis (rated 10 percent), and bilateral 
hearing loss (rated 0 percent).  The combined service-
connected disability rating is 80 percent.

The veteran meets the percentage requirements for a TDIU.  
38 C.F.R. § 4.25.  The remaining question is whether the 
service connected disabilities preclude employment consistent 
with his education and occupational experience.

In determining whether a particular claimant is unemployable, 
full consideration must be given to unusual physical or 
mental effects, peculiar effects of occupational activities, 
defects in physical or mental endowment preventing the usual 
success in overcoming the handicap or disability, and the 
effect of combinations of disability.   38 C.F.R. § 4.15 
(2005).  VA must consider the effects of the claimant's 
service connected disability in the context of his/her 
employment and educational background.  See Fluharty v. 
Derwinski, 2 Vet. App. 409, 412-13 (1992).  The central 
inquiry is whether the claimant's service connected 
disabilities alone are of sufficient severity to produce 
unemployment.  Hatlestad v. Derwinski, 5 Vet. App. 524, 529 
(1993).  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (the 
sole question of whether a claimant is employable depends 
upon his/her capability of performing the physical and mental 
acts required by employment, and not whether the claimant can 
find employment).

In his application for TDIU received in October 1995, the 
veteran reported that he had employment experience as an 
accountant and worked in that field since 1979.  He noted 
that he last worked full time in November 1992.

In March 1996, the RO received a statement from the veteran's 
previous employer which indicated that the veteran worked for 
the employer for 11 years.  It also indicated that the 
veteran's employment was terminated because he was unable to 
perform his job duties and had lost many days due to 
disability.

A February 2001 VA social and industrial survey reports that 
the veteran appeared to have problems associated with his 
back.  He reported that in 1992 he was forced to resign due 
to the fact he had missed several days of work.  He contended 
that the reason he missed several days of work was because he 
could not sit for long periods of time, as required by his 
job, because he experienced great back pain.  He noted that 
his back pain was compounded by pain throughout his body.

In a May 2002 VA spine examination report the examiner opined 
that the veteran's lumbar spine disorder did not render him 
unemployable, but restricted him to light work.

In a May 2002 VA orthopedic examination report, the examiner 
concluded that the veteran's lumbar spine disorder, right 
elbow disorder, and right hip disorder did not render him 
unemployable but he was restricted to light work.  

Similar findings were noted in an August 2003 VA spine 
examination report.  The examiner found that the veteran's 
service-connected musculoskeletal disabilities, which 
included status post lumbar laminectomy with clinical left 
L5-S1 radiculopathy, residuals of a fracture of the right 
elbow and right hip bursitis, did not render him 
unemployable.  The examiner found that the veteran was 
restricted to light duty status sedentary job with no sitting 
or standing for more than two hours straight in an 8 hour 
working day without taking 15 minute breaks.  He was also 
prevented from lifting, pulling, pushing, or carrying objects 
more than 10 pounds.

Following an October 2004 Board remand request, in January 
2005 a VA examiner reviewed the veteran's entire claims 
folder and noted that he had conducted the veteran's August 
2003 spine examination.  He opined that the veteran's 
unemployability status remained the same.  While the veteran 
had nonservice-connected disabilities that rendered him 
unemployable, his service-connected disabilities did "not at 
least as likely as not" preclude gainful employment 
consistent with his previous experience as an accountant.   

All the medical opinions are to the effect that the veteran's 
service connected disabilities would not preclude work as an 
accountant.  The record shows that he has numerous years 
experience as an accountant, and is thus is qualified for 
this work.  The multiple medical opinions are more probative 
than the veteran's opinion provided in conjunction with his 
claim for increased compensation.  The evidence is to the 
effect that service connected disabilities alone do not 
preclude employment for which his education and occupational 
experience qualify him.

The weight of the evidence is thus against the grant of TDIU.  
The doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is denied.


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


